J-A23031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MARIE SULLIVAN                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PHILIP MASORTI                             :
                                               :
                       Appellant               :   No. 1347 MDA 2021

              Appeal from the Order Entered September 22, 2021
     In the Court of Common Pleas of Centre County Domestic Relations at
                            No(s): 2017-00206-S,
                           PACSES No. 088116242

    PHILIP M. MASORTI                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MARIE SULLIVAN                             :   No. 1348 MDA 2021

              Appeal from the Order Entered September 22, 2021
     In the Court of Common Pleas of Centre County Domestic Relations at
                            No(s): 2020-00203S,
                            Pacses No. 125300630


BEFORE:      BOWES, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED OCTOBER 17, 2022

        Appellant Philip M. Masorti (“Husband”) appeals from the order of the

Court of Common Pleas of Centre County awarding Appellee Marie Sullivan

(“Wife”) both child support and spousal support. The order also dismissed

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A23031-22



Husband’s claim for spousal support as his imputed income exceeds Wife’s

income. After careful review, we affirm.

      Husband and Wife were married in May 1995 and separated in

September 2016. During the marriage, the couple had three children: Lucas,

born in March 2000, Mariano, born in October 2001, and Esme, born in August

2007. Husband is an experienced attorney who has practiced criminal law

since 1992.   Husband’s practice is focused on providing representation to

students from the Pennsylvania State University (Penn State – State College

campus) in such matters as DUI offenses and minor drug charges. Notes of

Testimony (N.T.), 9/22/21, at 29, 31.

      Wife, who is also a practicing attorney, previously worked for Husband’s

practice, but left his firm when their relationship ended. N.T. at 5. Wife has

been employed full-time by Penn State since July 2017. N.T. at 5-6.

      Initially, on July 5, 2017, Wife filed a complaint seeking spousal support

and child support, but the matter was dismissed after the parties reached a

private agreement. While Husband subsequently filed several complaints

requesting support, all such matters were withdrawn.

      On December 20, 2020, Husband filed another complaint seeking child

support for all three children, two of whom were above the age of eighteen.

On March 8, 2021, the trial court dismissed the complaint without prejudice

as it found Husband had not proven entitlement when there was no income

available for such support.




                                     -2-
J-A23031-22



      On April 26, 2021, Wife filed a complaint seeking child support for the

couple’s minor child, Esme. On June 8, 2021, Husband reinstated his

complaint seeking support for all three children as well as spousal support for

himself. On June 11, 2021, Wife filed an amended complaint adding a request

for spousal support.

      As both parties have practiced law in Centre County, the President Judge

of the Court of Common Pleas of Centre County agreed that an independent

jurist should resolve the parties’ dispute and appointed the Honorable David

C. Klementik to preside over this case.

      On September 22, 2021, the trial court held a de novo hearing via Zoom

videoconference, at which both parties represented themselves. The trial court

noted on the record that he was pleased that both parties agreed to participate

via videoconference as Husband had indicated that he had tested positive for

COVID-19. N.T. at 3. Husband did not indicate that the COVID-19 infection

would prevent him from participating in the hearing.

      Husband claimed that he did not have any income at the time of the

hearing and admitted that he has not provided any support to his youngest

child for the past two years. N.T. at 13, 33. Husband claimed that the COVID-

19 pandemic destroyed his law practice as his client base (Penn State

students) left the area due to quarantine practices. Husband admitted that his

law practice is still operating with staff working remotely and his website is

still active. N.T. at 8-10, 33. Husband conceded that he received federal




                                     -3-
J-A23031-22



unemployment benefits, a PPP “loan” of $150,000, and two payroll grants of

approximately $10,000 each. N.T. at 12.

      Husband asserted that the COVID-19 pandemic forced him to close his

law firm and make an involuntary change in his employment, such that he

transitioned to a new career as musician and moved to New York City to

achieve this goal. N.T. at 8-9, 13. Husband rents an apartment for $2,000 a

month and has spent substantial amounts of money investing in the start of

his music career. N.T. at 23-26. Husband spends two to three hours each day

practicing on his guitar and also rehearses with his band, writes new music,

and works on social media. N.T. at 31-32. Husband suggested that he could

take his law firm in a different direction to represent artists with issues like

copyright infringement or problems with their royalties. N.T. at 32.

      Husband admitted that he still owns his eight-bedroom residence in

State College, which he took a second mortgage on and is behind on his

payments. N.T. at 9, 13, 24. Although Husband indicated that his son,

Mariano, is living there while he was attending Penn State, Husband expressed

a desire to rent rooms in the residence on football weekends. N.T. at 44.

      Wife claimed that when she worked at Husband’s firm during the

marriage, Husband controlled her salary and she never received a paycheck.

N.T. at 46. After Wife left Husband’s firm, she did not work for several months.

Thereafter, Wife obtained employment at Penn State, where she received

health insurance for the whole family and a 75% tuition discount for the

parties’ two adult sons, who were both students at Penn State. N.T. at 47.

                                     -4-
J-A23031-22



      At the conclusion of the hearing, the trial court determined that Wife’s

monthly net income was $5,312.86 and assessed that Husband had an earning

capacity of $150,000 annually ($8,119.85 net per month). As such, the trial

court found that Wife was entitled to child support in the amount of $1,062.14

per month and spousal support in the amount of $436.10 per month effective

April 26, 2021. The trial court dismissed Husband’s complaint for spousal

support as his income exceeds Wife’s income. This appeal followed.

      Husband raises eleven issues for our review on appeal:

      1. Whether the court improperly denied Husband’s request to
         continue the hearing due to his COVID-19 diagnosis such that
         Husband was not able to properly prepare for his hearing?

      2. Whether the court erred in finding Husband was in excellent
         health when evidence before [the trial] court was that he was
         positive for COVID-19 at the time of the hearing and not
         cleared to return to work?

      3. Whether the court erred in expecting Husband to take on
         general practice representation when his career and skills
         were entirely built on being a criminal defense attorney?

      4. Whether the court erred in imposing improper and illegal
         conditions on Husband, including that he rent and blend his
         income, where there is no requirement that an individual do
         so?

      5. Whether the court erred in considering his SBA Disaster
         Assistance Loan received by Husband as a basis for his earning
         capacity when there was no evidence presented that the
         amount of said loan was based on Husband’s potential
         earnings?

      6. Whether the court erred in failing to consider Husband’s 2019
         and 2020 tax returns in determining his earning capacity?

      7. Whether the court erred in failing to consider Wife’s earning
         capacity beyond her decision to work in public sector
         employment?

                                    -5-
J-A23031-22


      8. Whether the court erred in failing to analyze Wife’s income
         whatsoever including failing to require her to submit her 2020
         tax return to the court?

      9. Whether the court erred by including facts not in evidence in
         its decision, such that the court based its determination of
         earning capacity on unfounded information not received
         through testimony and exhibits, thereby depriving Husband of
         due process?

      10. Whether the court erred in not conducting its own
         independent analysis of the information presented, and
         instead merely endorsed the prior determinations of the
         Domestic Relations Office?

      11. Whether the court erred in failing to recuse itself where the
         judge expressed and exhibited such bias against Husband that
         it was impossible for Husband to receive a fair hearing?

Husband’s Brief, at 4-5 (suggested answers omitted, reordered for ease of

review).

     In his first two issues, Husband claims the trial court erred in denying

his request to continue the hearing as Husband had tested positive for COVID-

19. Husband claims that his COVID infection prevented him from properly

preparing for the hearing and argues that the trial court improperly found

Husband was in “excellent health.” Husband’s Brief, at 4, 12-13.

     In reviewing this claim, we are guided by the following standard:

     [a]ppellate review of a trial court's continuance decision is
     deferential. The grant or denial of a motion for a continuance is
     within the sound discretion of the trial court and will be reversed
     only upon a showing of an abuse of discretion. As we have
     consistently stated, an abuse of discretion is not merely an error
     of judgment. Rather, discretion is abused when the law is
     overridden or misapplied, or the judgment exercised is manifestly
     unreasonable, or the result of partiality, prejudice, bias, or ill-will,
     as shown by the evidence or the record[.]



                                      -6-
J-A23031-22



Commonwealth v. Norton, 144 A.3d 139, 143 (Pa.Super. 2016) (quoting

Commonwealth v. Brooks, 104 A.3d 466 (Pa. 2014) (quotations marks,

quotation, and citation omitted)).

      In evaluating whether a trial court abused its discretion in denying a

continuance request, the reviewing court must consider “whether there was

prejudice to the opposing party by a delay, whether opposing counsel was

willing to continue the case, the length of the delay requested, and the

complexities involved in presenting the case.” Rutyna v. Schweers, 177 A.3d

927, 933 (Pa.Super. 2018) (quoting Papalia v. Montour Auto. Serv. Co.,

682 A.2d 343, 345 (Pa.Super. 1996) (citations omitted)).

      Our review of the record reveals that Husband neither filed a written

motion seeking the continuance nor made an oral request for a continuance

on the record. In its opinion pursuant to Pa.R.A.P. 1925(a), the trial court

indicated that Husband made an “informal request” to continue the hearing as

he had tested positive for COVID-19. Based on this request, the trial court

concluded it would be “safe” to conduct the proceeding via Zoom

videoconference to avoid in-person contact. N.T. at 3.

      The trial court asserted that Husband never indicated his COVID-19

infection rendered   him incapable     of preparing for    or   attending   the

videoconference. Further, when Husband attended the videoconference

without objection, the trial court believed Husband was fully able to represent

himself and observed that Husband did not appear to be suffering from any




                                     -7-
J-A23031-22



incapacity. The trial court denied Husband’s bald assertion that it had made a

factual finding that Husband was in “excellent health.”

      Husband claims that he presented the trial court with a Physician

Verification Form which stated that Husband’s COVID-19 diagnosis prevented

him from working from September 12 to September 22, which was the day of

the parties’ hearing. The trial court indicated that it did not see this form in

the parties’ file until after the appeal was filed. We have scoured the record

for the form and have been unable to find the document.

      Even if such a document had been entered into the record, there is no

indication that Husband presented this physician verification form to support

his request for a continuance, but instead referred to this document to show

that he could not produce income during this ten-day period as his COVID-19

infection required him to cancel musical shows. N.T. at 29-30.

      As Husband never explained to the trial court that he was requesting

the continuance due to his inability to prepare for the hearing, the trial court

believed that it was sufficient to hold a videoconference to avoid any in-person

contact. Therefore, as Husband did not fully preserve this issue before the trial

court by providing a developed argument to justify the continuance, we find

this issue waived on appeal.

      Husband’s third, fourth, fifth, and sixth issues concern his claim that the

trial court erred in imposing him an earning capacity despite his assertion that

he currently has no income available to provide support.




                                      -8-
J-A23031-22


     When evaluating a support order, this Court may only reverse the
     trial court's determination where the order cannot be sustained on
     any valid ground. We will not interfere with the broad discretion
     afforded the trial court absent an abuse of the discretion or
     insufficient evidence to sustain the support order. An abuse of
     discretion is not merely an error of judgment; if, in reaching a
     conclusion, the court overrides or misapplies the law, or the
     judgment exercised is shown by the record to be either manifestly
     unreasonable or the product of partiality, prejudice, bias or ill will,
     discretion has been abused. In addition, we note that the duty to
     support one's child is absolute, and the purpose of child support
     is to promote the child's best interests.

Silver v. Pinskey, 981 A.2d 284, 291 (Pa.Super. 2009).

     In reviewing the calculation of a party’s support obligations, this Court

has held that:

     a person's support obligation is determined primarily by the
     parties' actual financial resources and their earning capacity.
     Hoag v. Hoag, 435 Pa.Super. 428, 646 A.2d 578 (1994).
     Although a person's actual earnings usually reflect his earning
     capacity, where there is a divergence, the obligation is determined
     more by earning capacity than actual earnings. See DeMasi v.
     DeMasi, 408 Pa.Super. 414, 597 A.2d 101 (1991).

Woskob v. Woskob, 843 A.2d 1247, 1251 (Pa.Super. 2004).

     As noted above, Husband claims he has no income and was involuntarily

forced out of his law practice by the COVID-19 pandemic as the majority of

his client base, Penn State students, were not on campus during the lockdown

periods as their classes were cancelled. As his law practice revenues dropped

significantly during that time period, Husband chose to pursue another career

as a guitarist and member of a band.

     Pennsylvania Rule of Civil Procedure 1910.16–2, which outlines the

procedure for calculating monthly income provides, in relevant part:



                                      -9-
J-A23031-22


     (d) Reduced or Fluctuating Income.

     (1) Voluntary Reduction of Income. When either party voluntarily
     assumes a lower paying job, quits a job, leaves employment,
     changes occupations or changes employment status to pursue an
     education, or is fired for cause, there generally will be no effect
     on the support obligation.

     (2) Involuntary Reduction of, and Fluctuations in, Income. No
     adjustments in support payments will be made for normal
     fluctuations in earnings. However, appropriate adjustments will be
     made for substantial continuing involuntary decreases in income,
     including but not limited to the result of illness, lay-off,
     termination, job elimination or some other employment situation
     over which the party has no control unless the trier of fact finds
     that such a reduction in income was willfully undertaken in an
     attempt to avoid or reduce the support obligation.

     ...

     (4) Earning Capacity. Ordinarily, either party to a support action
     who willfully fails to obtain appropriate employment will be
     considered to have an income equal to the party's earning
     capacity. Age, education, training, health, work experience,
     earnings history and child care responsibilities are factors which
     shall be considered in determining earning capacity.

Pa.R.C.P.1910.16–2(d)(1), (2), (4).

     Further, this Court has held that:

     Child support is a shared responsibility requiring both parents to
     contribute to the support of their children in accordance with their
     relative incomes and ability to pay. Depp v. Holland, 431
     Pa.Super. 209, 636 A.2d 204, 208 (1994) (citing DeWalt v.
     DeWalt, 365 Pa.Super. 280, 529 A.2d 508 (1987)). … “It is well
     settled that “to modify a support obligation based upon reduced
     income, a petitioner must first establish that the voluntary change
     in employment which resulted in a reduction of income was not
     made for the purpose of avoiding a child support obligation and
     secondly, that a reduction in support is warranted based on
     petitioner's efforts to mitigate any income loss.” Grimes v.
     Grimes, 408 Pa.Super. 158, 596 A.2d 240, 242 (1991).
     Effectively, [the a]ppellant “must present evidence as to why he
     or she voluntarily left the prior employment and also as to why
     the acceptance of a lower paying job was necessary.” Id. Where

                                    - 10 -
J-A23031-22


      a party willfully fails to obtain appropriate employment, his or her
      income will be considered to be equal to his or her earning
      capacity. Pa.R.C.P.1910.16–2(d)(4). A determination of earning
      capacity must consider the party's age, education, training,
      health, work experience, earnings history, and child care
      responsibilities. Id.

Kersey v. Jefferson, 791 A.2d 419, 423 (Pa.Super. 2002).

      In Commonwealth ex rel. McNulty v. McNulty, 311 A.2d 701, 703

(Pa.Super. 1973), this Court found there was competent evidence to show the

husband’s earning capacity was greatly in excess of his income as he

voluntarily left his former position as a sheet metal mechanic with an extreme

reduction in pay to become a bartender. This Court found the husband’s career

change was intentional and thus, calculated the husband’s support obligations

based on his earning capacity. Id. See also Commonwealth ex rel. Snively

v. Snively, 212 A.2d 905, 906 (Pa.Super. 1965) (finding the husband’s

ambition to leave his job to go to college, while praiseworthy, could not be

realized   at   the   expense   of   his   obligation   to   support   his   child);

Commonwealth ex rel. Raitt v. Raitt, 199 A.2d 512, 513 (Pa.Super. 1964)

(finding that the father, a pharmacist with a doctorate degree, had a higher

potential earning capacity than his actual earnings at a local pharmacy).

      In this case, the trial court observed that Husband’s 2019 tax return

showed that Husband’s law firm/S-corporation earned gross revenues of

$521,000 and Husband had an individual Schedule K-1 income of $206,000.

Although Husband claimed his law practice was destroyed by the COVID-19

pandemic that began in 2020, he fails to acknowledge that he received

substantial assistance in the form of a Paycheck Protection Program (PPP)

                                      - 11 -
J-A23031-22



“loan” in the amount of $150,000, and two $10,000 PPP small business grants,

all three of which were forgiven. The trial court noted that loan forgiveness is

regarded as “compensation” within the definition of “income” for support

purposes. The trial court found that while Husband’s firm lost revenue as a

result of the COVID-19 pandemic, his “losses were propped up by the PPP

loans that are not required to be paid.”

      While Husband would have this Court construe his career change as an

involuntary reduction in income, it was Husband’s own decision to abandon

his law practice, legal training, and experience to start anew as a musician in

the entertainment industry in New York City. We agree with the trial court’s

observation that Husband’s decision to make a career change “foreclosed the

possibility that he might find other avenues in his law practice to at least

generate revenue pending the ultimate return of the [Penn State] student

body and his primary revenue source.” Trial Court Opinion, 12/13/21, at 5-6.

      Husband did not attempt to present any evidence that he attempted to

use his legal expertise to generate income during the pandemic. Moreover, at

the time of the hearing in this case in September 2021, as Penn State had

resumed in-person learning, Husband’s client base had returned to campus

and thus, presumably would be available and in need of legal assistance in the

area of Husband’s expertise.

      We also find no merit to Husband’s claim that the trial court improperly

considered the fact that Husband rented a $2,000/month apartment in New

York City while he was still burdened by a mortgage on and the maintenance

                                     - 12 -
J-A23031-22



of his eight-bedroom home near State College. We find this factual information

was relevant to assess whether Husband had acted in good faith to mitigate

the income he lost in making his career change.

      After Husband left the practice of law and abandoned his only source of

income, Husband took out a second mortgage on the State College home in

order to pay for his own living expenses. N.T. at 12-13. Husband allowed one

of his adult children and another relative to live in the home rent free while

they studied at Penn State. While Husband indicated that he had the potential

to rent rooms in his home on football weekends through Airbnb, he did not

show any initiative in doing so to offset the losses he was sustaining as a result

of his career change.

       Further, despite Husband’s decision to spend significant amounts of

money to further his music career and spending hours practicing his guitar,

writing songs, and organizing a band, Husband admitted he is yet to generate

income as a musician and claimed losses at the support hearing. Husband

cannot guarantee increased future earnings or success in the music industry.

      Based on these circumstances, the trial court found Husband made no

effort to blend income from his work as a highly experienced criminal law

attorney with his work as a musician. The trial court found Husband is a

healthy individual that is fully capable of generating income through full-time

work and assessed his earning capacity to be $150,000 annually.

      Although Husband contends that he did not change careers to defeat his

family’s right to support, the extreme reduction in his income and his failure

                                     - 13 -
J-A23031-22



to even attempt to mitigate that income loss supports the trial court’s finding

that Husband’s career change led to an intentional decrease in income. As

such, the trial court was justified in considering Husband’s earning capacity to

calculate his support obligations.

      Despite Husband’s arguments to the contrary, we cannot find Husband’s

desire to pursue his dream of becoming a successful musician trumps his

obligation to support his family. Accordingly, we decline to disturb the trial

court’s decision to assess Father an earning capacity of $150,000 annually.

      In Husband’s seventh and eighth issues, Husband claims the trial court

erred in calculating Wife’s earning capacity. In his ninth and tenth issues,

Husband claims the trial court erred in considering certain facts not in evidence

and in relying on the prior determinations of the Domestic Relations Office.

      While Husband raised these issues in the questions presented section of

his brief, he did not include any discussion of these claims in the argument

section. Our courts have held that “[w]here an appellate brief fails to provide

any discussion of a claim with citation to relevant authority or fails to develop

the issue in any other meaningful fashion capable of review, that claim is

waived.”   In   re   Major,   248    A.3d     445,   454   (Pa.   2021)   (quoting

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009)). As a result,

we find this issue to be waived.

      Lastly, Husband claims the trial court erred in denying his motion for

recusal as he alleges the trial judge expressed and exhibited such bias against

Husband that it was impossible for Husband to receive a fair hearing.

                                     - 14 -
J-A23031-22



      We review a trial court’s denial of a recusal motion for an abuse of

discretion and extend “extreme deference” to a trial court’s decision not to

recuse. In re A.D., 93 A.3d 888, 892 (Pa.Super. 2014).

      As we explained in Commonwealth v. Harris, 979 A.2d 387,
      391–392 (Pa.Super.2009) (quoting in part Commonwealth v.
      Bonds, 890 A.2d 414, 418 (Pa.Super. 2005)), “[w]e recognize
      that our trial judges are ‘honorable, fair and competent,’ and
      although we employ an abuse of discretion standard, we do so
      recognizing that the judge himself is best qualified to gauge his
      ability to preside impartially.” Hence, a trial judge should grant
      the motion to recuse only if a doubt exists as to his or her ability
      to preside impartially or if impartiality can be reasonably
      questioned. In re Bridgeport Fire Litigation, 5 A.3d 1250, 1254
      (Pa.Super. 2010).

      In order to prevail, … the party seeking recusal, must satisfy the
      burden “to produce evidence establishing bias, prejudice or
      unfairness which raises a substantial doubt as to the jurist's ability
      to preside impartially.” In re S.H., 879 A.2d 802, 808 (Pa.Super.
      2005) (quoting Arnold v. Arnold, 847 A.2d 674, 680–81
      (Pa.Super. 2004)).

Id.

      Husband points to no specific evidence or any commentary by the trial

judge that would support his argument that recusal was warranted other than

his bare allegation that the trial court exhibited an attitude of disdain. As

noted above, the trial judge was specifically selected to preside over this case

as he had no prior history with either of the parties in their roles as members

of Centre County Bar. As there is no support for Husband’s argument, we

conclude the trial court did not err in denying the recusal motion.

      For the foregoing reasons, we affirm the trial court’s order.

      Order affirmed.


                                     - 15 -
J-A23031-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2022




                          - 16 -